Title: From John Adams to Benjamin Stoddert, 15 October 1811
From: Adams, John
To: Stoddert, Benjamin



Dear Stoddart
Quincy October 15th 1811

Your obliging Letter of August 16th was presented to me by your son in law Dr Thomas Ewell and his amiable Lady your Daughter. Although I was confined with a wounded leg which is not yet healed; and afflicted With a series of misfortunes afflictions and Deaths among my tenderest connections such as rarely happen to any man even in this troublesome world: I am not the less obliged to you for giving me an opportunity of seeing this sensible and amiable Couple.
These causes however have retarded my answer and I hope will plead my excuse. I am happy to hear that your health is good and I hope your happiness unalloy’d.
I am as happy as ever I was in my life as happy as I can ever expect to be, in this world, and I believe as happy as any man can be, who sees all the friends of his youth dropping off about him, and so much sickness among his nearest Relations; and who expects himself to drop in a very short time.
Public affairs move me no more than private I love my country and my Friends but can do very little for either. Reconciled and resigned to my lot in Public and private, I wait with patience for a Transfer to another scene.
After an introduction so solemn and gloomy, you will be surprised to find me turn to so ludicrous a subject as friend Timothy you have seen his addresses to the people, in which he has poured out the vials of his vengeance against me after having nourished and cherished it in his bosom a dozen years. He has implicat’d General Sam Smith and his Brother Robert Smith the late secretary of State in a manner that ought in my opinion to bring them out in vindication of themselves and me.
God knows I never made any bargain with them or either of them. I never knew or suspected that they had any animosity against Pickering more than they had against you or McHann, Wolcott & Lee. No hint was ever given to me directly or indirectly from either that they wished Pickering removed or that they would vote for me on any condition or in any circumstances whatsoever.
When I appointed Winchester Judge in opposition to the wish of Robert Smith as you know very well, I had the best opportunities to conciliate the Smiths if I had been so disposed. Pickering knows this as well as you: How then can he tell such an abominable Story. I cannot think that he believes it himself.
Had I not scruples about setting an example of a Presidents vindicating himself against such attacks from a mortified dissappointed and vindictive Minister; I should be at no loss for reasons to justify the removal of Mr. Pickering.
I am Sir with unabated esteem and Respect your Friend and humble Servant

John Adams.